DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 1/13/2022 "Reply" elects without traverse and identifies claims 1-17 as being drawn to Group I, Species B.  However, Examiner notes that claims 3-5 and 11 require vertical pillars, consistent with unelected Species C and D. Accordingly, Examiner has withdrawn claims 3-5, 11, and 18-20 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 11/15/2021 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US Pub. No. 2015/0179617).
Regarding claims 1 and 8, in FIGs. 3, 4A, and 5B, Lin discloses an integrated circuit package, comprising: a first die area on a substrate (470/480), the first die area including a first die (in FIG. 5B, leftmost region similar to 20 shown in other figures, paragraph [0044]); a second die area on the substrate and laterally adjacent to the first die area, the second die area including a second die (in FIG. 5B, rightmost region similar to 20 shown in other figures, paragraph [0044]); a first channel structure (leftmost 61/65/67 like region associated with 60b, paragraph [0033]) over the first die area and in thermal contact with the first die, the first channel structure having a thermal conductivity of greater than 200 Watts per meter-Kelvin (W/m-K) (made of copper, paragraph [0027]), the first channel structure defining one or more channels through which coolant can flow (working fluid, WF); a second channel structure (rightmost 61/65/67 like region associated with 60a, paragraph [0033]) over the second die area and in thermal contact with the second die, the second channel structure having a thermal conductivity of greater than 200 W/m- K (made of copper, paragraph [0027]), the second channel structure defining one or more channels through which coolant can flow; and a thermally insulative material (450, paragraph [0037]) separating the first and second channel structures.
Regarding claims 9 and 17, in FIGs. 3, 4A, 5B, and 6B, Lin discloses an integrated circuit package, comprising: a first die area on a substrate (470/480), the first die area including a first die (in FIG. 5B, leftmost region similar to 20 .
Allowable Subject Matter
Claims 2, 6-7, 10, and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896